United States Securities and Exchange Commission Washington, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING (check one) xForm 10-K;oForm 20-F;oForm 11-K;oForm 10-Q;oForm 10-D;oForm N-SAR;o Form N-CSR For Period Ended : 12/31/2007 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR FortheTransitionPeriodEnded: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the
